DETAILED ACTION
	This Office Action is responsive to the Applicants’ submission, received on August 1, 2022, amending claims 24, 34 and 43.  The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C 103 (as opposed to AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 25, 27, 32, 34, 35, 37, 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0245174 to Rydenhag et al. (“Rydenhag”), and also over U.S. Patent No. 8,375,307 to Kim (“Kim”).
Regarding claims 24, 34 and 43, Rydenhag describes a method and device for obtaining message data items and displaying them in a two-dimensional scheme (see e.g. paragraphs 0011 and 0026).  Like claimed, Rydenhag particularly teaches:
accessing, via a computing device, a set of email messages associated with an email mailbox (see e.g. paragraphs 0011 and 0105: Rydenhag teaches obtaining message data items via a messaging application executing on a computing device.  Rydenhag discloses that the message data items can be email messages from an email mailbox such as a message inbox – see e.g. paragraphs 0108, 0112 and 0114.);
analyzing, via the computing device, the set of email messages, and based on the analysis, identifying email content of each message (see e.g. paragraphs 0013 and 0109: Rydenhag discloses that each message data item can comprise a subject, sender/recipient, attachment, message body, header and/or importance.  Rydenhag discloses that the computing device can then generate a display of the message data items in a two-dimensional scheme, wherein each message data item is displayed to comprise at least a portion of the message body and is arranged in the two-dimensional scheme according to its associated subject, sender/recipient, attachment, message body, header and/or importance – see e.g. paragraphs 0011, 0014, 0015, and 0110-0112.  Accordingly, the computing device necessarily analyzes the set of message data items to identify the content of each message data item, i.e. a subject, sender/recipient, attachment, message body, header and/or importance of each message data item, and thereafter arrange the message data items in the two-dimensional scheme according to the contents of the message data items.);
generating, by the computing device, a message card for each email message in the set of email messages, each message card comprising a portion of identified email content of a respective email message in the set of email messages, each message card further comprising an action toolbar comprising indicators of a plurality of actions, wherein the action toolbar enables interaction with a remaining portion of the identified email content of the respective email message without having to open the email message or message card (see e.g. paragraphs 0011, 0014, 0015, and 0110-0112: as noted above, Rydenhag discloses that the computing device can then generate a display of the message data items in a two-dimensional scheme, wherein each message data item is displayed to comprise at least a portion of the message body.  Rydenhag particularly demonstrates that each message data item is displayed via a message card in the two-dimensional scheme, wherein the message card comprises details related to the message such as the sender, date/time, and subject, in addition to at least a portion of the message body and any attachments – see e.g. paragraphs 0113 and 0114, and FIG. 5.  Rydenhag further teaches that each message card can display, in response to user selection of the message card, an action toolbar that enables interaction, e.g. saving, with a remaining portion of the email content of the respective email message without having to open the email message or message card – see e.g. paragraphs 0019-0020, 0025, 0114 and 0119, and FIG. 6.  Rydenhag teaches that the action toolbar comprises indicators, e.g. icons, of a plurality of actions – see e.g. paragraphs 0020 and 0119, and FIG. 6.);
configuring, via the computing device, a graphical display format of the message cards, the graphical display format providing an initial display of how each message card is displayed respective to other message cards (see e.g. paragraphs 0113 and 0114, and FIG. 5: like noted above, Rydenhag demonstrates that each message data item is displayed via a message card in the two-dimensional scheme, wherein the graphical display format of each message card is configured to provide details related to the message such as the sender, date/time, and subject of the message, in addition to at least a portion of the message body and any attachments.  Rydenhag thus teaches configuring a graphical display format of the message cards, the format providing an initial display of how each message card is displayed respective to other message cards.); and
communicating, by the computing device, the graphical display format to a display device, the communication causing an initial display of each message card comprising the portion of identified email content until said interaction occurs via the action toolbar (see e.g. paragraphs 0011, 0043, 0113, and 0127: Rydenhag teaches outputting the two-dimensional scheme to a display. Like noted above, in the two-dimensional scheme, each message data item is initially displayed via a message card that comprises a portion of identified email content of the message data item and wherein an action toolbar can be displayed within the message card to enable interaction with email message content represented by the displayed message card – see e.g. paragraphs 0112-0114 and 0119; and FIG. 5.).
Accordingly, Rydenhag teaches a method similar to that of claim 24.  Rydenhag discloses that such teachings can be implemented via program instructions stored on a non-transitory computer readable medium (see e.g. paragraphs 0128-0129).  A non-transitory computer-readable medium storing program instructions to implement the above-described teachings of Rydenhag is considered a non-transitory computer readable storage medium similar to that of claim 34.  Rydenhag further discloses that such teachings can be implemented via a device comprising a processor and a non-transitory computer-readable storage medium that stores program logic that is executable by the processor to perform the above actions (see e.g. paragraphs 0043, 0046-0047, 0088, and 0108-0113).  Such a device for implementing the above-described teachings of Rydenhag is considered a computing device similar to that of claim 43.  Rydenhag, however, discloses that the action toolbar may be displayed in response to a user input (see e.g. paragraph 0119), and so does not disclose that the action toolbar is configured to be persistently displayed within the message card when the message card is initially displayed, as is required by each of claims 24, 34 and 43.
Kim analogously teaches receiving and displaying email messages in a graphical display format, the display format comprising email message items, each email message item representing a respective email message in a mailbox and comprising a portion (e.g. the sender and subject) of the email message (see e.g. column 13, line 48 – column 14, line 7; and FIGS. 7(a) and 7(b)).  Kim further teaches that each message item, when initially displayed, can persistently display an action toolbar (e.g. a return mail button) that comprises functionality that enables interaction with content of an associated email message without opening the respective email message and without opening the respective message item, the enabled interaction occurring through interaction with the displayed action toolbar (see e.g. column 14, lines 8-15; and FIGS. 5(c), 6(b)-(d), 7(b) and 7(c)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag and Kim before him at the time the invention was made, to modify the method, non-transitory computer-readable storage medium and computing device taught by Rydenhag so that the action toolbar is persistently displayed, as is taught by Kim, within each message card when the message card is initially displayed.  It would have been advantageous to one of ordinary skill to utilize such a persistent display, because it would readily notify the user of relevant options regarding an email messages, as is evident from Kim.  Accordingly, Rydenhag and Kim are considered to teach, to one of ordinary skill in the art, a method like that of claim 24, a non-transitory computer-readable storage medium like that of claim 34, and a computing device like that of claim 43.
As per claims 25 and 35, Rydenhag further teaches analyzing the set of messages, and based on the analysis, identifying metadata (e.g. a sender, date/time, and/or subject) related to the messages, and causing the metadata to be displayed within each corresponding message’s message card (see e.g. paragraphs 0011-0014, 0109, 0112-0113, and FIG. 5).  Accordingly, Rydenhag and Kim further teach a method and non-transitory computer-readable storage medium like that of claims 25 and 35, respectively.
As per claims 27 and 37, Rydenhag discloses that the metadata comprises information selected from the group consisting of: domain identifier, date, sender identifier, and importance identifier (see e.g. paragraphs 0013 and 0109: Rydenhag discloses that each message data item can comprise a subject, sender/recipient, attachment, message body, header and/or importance.).  Accordingly, Rydenhag and Kim further teach a method and non-transitory computer-readable storage medium like that of claims 27 and 37, respectively. 
As per claims 32 and 41, Rydenhag further teaches determining, based upon the analysis, that a message comprises an attachment, and generating an image that is to be displayed within a message card for said message (see e.g. paragraphs 0013, 0112-0113 and 0125, and FIG. 5: Rydenhag discloses that any attachments included with a message data item are each represented via a thumbnail image.  In response to determining that a message data item comprises an attachment, the computing device thus necessarily generates an image, i.e. the thumbnail image, which is to be displayed within a message card for the message data item.).  Accordingly, Rydenhag and Kim further teach a method and non-transitory computer-readable storage medium like that of claims 32 and 41, respectively.

Claims 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rydenhag and Kim, which is described above, over U.S. Patent Application Publication No. 2008/0104186 to Wieneke et al. (“Wieneke”), and also over U.S. Patent No. 8,073,910 to Tokuda et al. (“Tokuda”).
As described above, the combination of Rydenhag and Kim teaches a method and non-transitory computer-readable storage medium like that of claims 25 and 35, respectively, which comprise analyzing a set of messages and identifying metadata related to the messages, and whereby the metadata is displayed within a message card corresponding to each message.  Rydenhag and Kim, however, do teach: (i) accessing, over a network, a whitelist comprising domain information of known message senders; (ii) comparing said metadata to domain information on the whitelist; and (iii) modifying a message card when the metadata matches at least a portion of the domain information, as is required by claims 26 and 36.
Wieneke nevertheless teaches accessing, over a network, a whitelist comprising domain information of known message senders, and comparing metadata (i.e. sender domain information) of received email messages to domain information on the whitelist (see e.g. paragraphs 0003, 0025 and 0031).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag, Kim and Wieneke before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Rydenhag and Kim so as to access, over a network, a whitelist comprising domain information of known message senders and compare the metadata of the received email messages to domain information on the whitelist, as is taught by Wieneke.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can help mitigate problems caused by spam, as is taught by Wieneke (see e.g. paragraphs 0002-0003).
Tokuda similarly teaches accessing a whitelist and comparing metadata of received email messages to information on the whitelist (see e.g. column 12, lines 16-27; and column 13, line 59 – column 14, line 13).  Further, regarding the claimed invention, Tokuda further teaches modifying an email message when the metadata matches at least a portion of the information (see e.g. column 13, line 59 – column 14, line 13).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag, Kim, Wieneke and Tokuda before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Rydenhag, Kim and Wieneke so as to modify email messages (i.e. message cards) when their metadata matches at least a portion of the information (i.e. domain information) on the whitelist, as is taught by Tokuda.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would call attention to email messages from people on the recipient’s whitelist, as is taught by Tokuda.  Accordingly, Rydenhag, Kim, Wieneke and Tokuda are considered to teach, to one of ordinary skill in the art, a method like that of claim 26 and a non-transitory computer-readable storage medium like that of claim 36.

Claims 28-30, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rydenhag and Kim, which is described above, and also over U.S. Patent Application Publication No. 2013/0024779 to Bechtel et al. (“Bechtel”).
Regarding claims 28 and 38, the above-described combination of Rydenhag and Kim teaches a method like that of claim 24 and a non-transitory computer-readable storage medium like that of claim 34, as is described above, which entail analyzing a set of messages and generating a message card for each message.  Rydenhag and Kim, however, do not explicitly teach detecting settings indicating instructions for generating a message card for the message, the settings dictating types of information that are permitted to be included in the message card for the message, as is required by claims 28 and 38.
Bechtel generally describes a notification system for providing a notification of received email messages (see e.g. paragraphs 0012-0013).  Like the message cards taught by Rydenhag, Bechtel discloses that each notification (i.e. message indicator) represents an email message and can comprise a portion of the email message (see e.g. paragraph 0027).  Bechtel further teaches detecting settings indicating instructions for generating the notification for each message, the settings dictating types of information that are to be permitted to be included in the notification for the message (see e.g. paragraphs 0026-0027 and 0037-0038).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag, Kim and Bechtel before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Rydenhag and Kim so as to detect settings indicating instructions for generating the message card for the message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to modify the display of each message card to better suit his or her preferences, as is evident from Bechtel.  Accordingly, Rydenhag, Kim and Bechtel are considered to teach, to one of ordinary skill in the art, a method like that of claim 28 and a non-transitory computer-readable storage medium like that of claim 38.
As per claim 29, it would have been obvious, as is described above, to modify the method taught by Rydenhag and Kim so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly teaches that the settings comprise instructions set by a recipient of a notification prior to its transmission to the user (see e.g. paragraphs 0037-0038).  Accordingly, the above-described combination of Rydenhag, Kim and Bechtel is further considered to teach a method like that of claim 29.
As per claim 30, it would have been obvious, as is described above, to modify the method taught by Rydenhag and Kim so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly discloses that the settings control at least one of a format of the notification and a content of the notification (see e.g. paragraphs 0027 and 0037-0038).  Accordingly, the above-described combination of Rydenhag, Kim and Bechtel is further considered to teach a method like that of claim 30.
As per claim 39, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Rydenhag and Kim so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly teaches that the settings comprise instructions set by a recipient of a notification prior to its transmission to the user (see e.g. paragraphs 0037-0038).  Bechtel further discloses that the settings control at least one of a format of the notification and a content of the notification (see e.g. paragraphs 0027 and 0037-0038).  Accordingly, the above-described combination of Rydenhag, Kim and Bechtel is further considered to teach a non-transitory computer-readable storage medium like that of claim 39.

Claims 31 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rydenhag and Kim, which is described above, and also over U.S. Patent Application Publication No. 2010/0124939 to Osborne et al. (“Osborne”).
As described above, Rydenhag and Kim teach a method like that of claim 24 and a non-transitory computer-readable storage medium like that of claim 34, which entail analyzing a set of messages and generating a message card for each message.  Rydenhag and Kim, however, do not explicitly teach that a format of the message cards is based on display characteristics of the display device, as is required by claims 31 and 40.
Osborne nevertheless generally teaches formatting messages based on display characteristics of a display device upon which the messages are displayed (see e.g. paragraphs 0015 and 0026).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag, Kim and Osborne before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Rydenhag and Kim such that the format of the messages (i.e. message cards) are based on display characteristics of the display device, as is taught by Osborne.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the messages to be presented across a variety of display devices, as is evident from Osborne.  Accordingly, Rydenhag, Kim and Osborne are considered to teach, to one of ordinary skill in the art, a method like that of claim 31 and a non-transitory computer-readable storage medium like that of claim 40.

Claims 33 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rydenhag and Kim, which is described above, and also over U.S. Patent Application Publication No. 2007/0011258 to Khoo (“Khoo”).
As described above, Rydenhag and Kim teach a method like that of claim 24 and a non-transitory computer-readable storage medium like that of claim 34, which entail analyzing a set of messages and generating a message card for each message.  Rydenhag further discloses that each message can comprise one or more attachments (see e.g. paragraphs 0013-0014, 0112-0113 and 0125, and FIG. 5.).  Rydenhag and Kim, however, do not explicitly disclose that, when a message comprises a plurality of attachments, navigation icons are generated and displayed within the message enabling navigation between the different attachments, as is required by claims 33 and 42.
Similar to each of the message cards described by Rydenhag, Khoo describes a dynamic preview window for viewing a summary of an email message without having to open the email message (see e.g. paragraphs 0002 and 0007).  Khoo particularly discloses that when an email message comprises a plurality of attachments, the preview window can display navigation icons (links) to enable navigation between the different attachments (see e.g. paragraphs 0051-0052 and FIG. 7b).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag, Kim and Khoo before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Rydenhag and Kim so as to generate and display navigation icons within the message when the message comprises a plurality of attachments, the navigation icons enabling navigation between the different attachments, as is taught by Khoo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the attachments to be individually displayed and thus conserve display space, as is evident from Khoo.  Accordingly, Rydenhag, Kim and Khoo are considered to teach, to one of ordinary skill in the art, a method like that of claim 33 and a non-transitory computer-readable storage medium like that of claim 42.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 32, 34-37, 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 12 of U.S. Patent No. 10,554,608 (the “Parent”), in view of U.S. Patent Application Publication No. 2014/0245174 to Rydenhag et al. (“Rydenhag”).
Like in claim 24 of the instant application, claim 8 of the Parent is directed to a method comprising:
accessing, by a computing device, a set of email messages associated with an email mailbox (i.e. claim 8 of the Parent recites, “accessing, by a computing device, a plurality of email messages in an email mailbox”);
analyzing, via the computing device, said set of email messages, and based on said analysis, identifying email content of each email message (i.e. claim 8 of the Parent recites, “configuring, by the computing device, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message,” which is considered to necessitate analyzing the email messages to identify email content of each email message so that each email message card can comprise the portion of email contents of a respective email message like required.);
generating, by the computing device, a message card for each email message in said set of email messages, each message card comprising a portion of identified email content of a respective email message in said set of email messages, each message card further comprising an action toolbar that is configured to be persistently displayed within the message card when the message card is displayed and enables interaction with a remaining portion of the identified email content of the respective email message without having to open the email message or message card (i.e., as noted above, claim 8 of the Parent recites, “configuring, by the computing device, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message.”  Claim 8 of the parent further recites, “…causing each configured message card to be modified to persistently display an action toolbar within each configured message card, each action toolbar displayed within a respective configured message card comprising functionality that enables interaction with content of an associated email message without opening the respective email message and without opening the respective configured message card, said enabled interaction occurring through interaction with the displayed action toolbar.”);
configuring, via the computing device, a graphical display format of said message cards, said format providing an initial display of how each message card is displayed respective to other message cards (i.e. claim 8 of the Parent recites, “configuring, by the computing device, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards,” which would necessitate an initial display of how each message card is displayed respective to other message cards. );  and
communicating, by the computing device, the graphical display format to a display device, said communication causing an initial display of each message card comprising the associated action toolbar and said portion of identified email content until said interaction occurs via said action toolbar (i.e. claim 8 of the Parent recites, “communicating, by the computing device, the graphical display format to a display device, said communication causing each configured message card to be modified to persistently display an action toolbar….”).
Accordingly, claim 8 of the Parent teaches a method similar that of claim 24 of the instant application, but does not explicitly recite that the action toolbar comprises indicators of a plurality of actions like required by claim 24.
	Rydenhag generally describes a computing device that can then generate a display of message data items in a two-dimensional scheme, wherein each message data item is displayed to comprise at least a portion of the message body (see e.g. paragraphs 0011, 0014, 0015, and 0110-0112).  Rydenhag particularly demonstrates that each message data item is displayed via a message card in the two-dimensional scheme, wherein the message card comprises details related to the message such as the sender, date/time, and subject, in addition to at least a portion of the message body and any attachments (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches that each message card can display, in response to user selection of the message card, an action toolbar that enables interaction, e.g. saving, with a remaining portion of the email content of the respective email message without having to open the email message or message card (see e.g. paragraphs 0019-0020, 0025, 0114 and 0119, and FIG. 6).  Regarding the claimed invention, Rydenhag particularly teaches that the action toolbar comprises indicators (e.g. icons) of a plurality of actions (see e.g. paragraphs 0020 and 0119, and FIG. 6).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to modify the method taught by the Parent such that the action toolbar comprises indicators of a plurality of actions like taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to apply multiple commands with respect to a message, as is taught by Rydenhag.  Accordingly, the Parent and Rydenhag are considered to teach, to one of ordinary skill in the art, a method like that of claim 24 of the instant application.
Regarding claim 25 of the instant application, the Parent does not explicitly recite analyzing the set of messages, and based on said analysis, identifying metadata related to the messages, and causing the metadata to be displayed within each corresponding message’s message card, as is required by claim 25.
Rydenhag nevertheless further teaches analyzing a set of messages, and based on the analysis, identifying metadata (e.g. a sender, date/time, and/or subject) related to the messages, and causing the metadata to be displayed within a message card corresponding to each message (see e.g. paragraphs 0011-0014, 0109, 0112-0113, and FIG. 5).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to further modify the method taught by the Parent and Rydenhag so as to analyze the set of messages, and based on said analysis, identify metadata related to the messages, and cause the metadata to be displayed within each corresponding message’s message card, as is taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide relevant information within each message card, as is evident from Rydenhag.  Accordingly, the Parent and Rydenhag are further considered to teach, to one of ordinary skill in the art, a method like that of claim 25 of the instant application.
As per claim 26 of the instant application, the Parent further teaches: accessing, over a network, a whitelist comprising domain information of known message senders; comparing metadata to domain information on said whitelist; and modifying a message card when said metadata matches at least a portion of said domain information (i.e. claim 8 of the Parent recites, “detecting, by the computing device, a domain of an email message of the plurality and associating a domain identifier icon to an email message card associated with the email message, the associating of the domain identifier icon occurring upon determining that the domain is on a whitelist of domains, said association causing the domain identifier icon to be displayed within the email message card”).  Accordingly, the above-described combination of the Parent and Rydenhag further teaches a method like that of claim 26 of the instant application.
As per claim 27, it would have been obvious, as is described above, to further modify the method taught by the Parent and Rydenhag so as to analyze the set of messages, and based on said analysis, identify metadata related to the messages, and cause the metadata to be displayed within each corresponding message’s message card, as is taught by Rydenhag.  Rydenhag particularly discloses that the metadata comprises information selected from the group consisting of: domain identifier, date, sender identifier, and importance identifier (see e.g. paragraphs 0013 and 0109: Rydenhag discloses that each message data item can comprise a subject, sender/recipient, attachment, message body, header and/or importance.).  Accordingly, the above-described combination of the Parent and Rydenhag further teaches a method like that of claim 27 of the instant application.
Regarding claim 32 of the instant application, the Parent does not explicitly recite determining, based on said analysis, that a message comprises an attachment, and generating an image that is to be displayed within a message card for the message, as is required by claim 32.
As noted, Rydenhag generally describes a method and device for obtaining message data items and displaying them in a two-dimensional scheme (see e.g. paragraphs 0011 and 0026).  Rydenhag particularly teaches configuring a graphical display format of message cards for the message data items, the format providing an initial display of how each message card is displayed respective to other message cards (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches determining, based upon an analysis of each message, that a message comprises an attachment, and generating an image that is to be displayed within a message card for said message (see e.g. paragraphs 0013, 0112-0113 and 0125, and FIG. 5: Rydenhag discloses that any attachments included with a message data item are each represented via a thumbnail image.  In response to determining that a message data item comprises an attachment, the computing device thus necessarily generates an image, i.e. the thumbnail image, which is to be displayed within a message card for the message data item.). 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to further modify the method taught by the Parent and Rydenhag so as to determine, based on said analysis, that a message comprises an attachment, and generate an image that is to be displayed within a message card for the message, as is taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a depiction of the attachment that is readily viewable by the user, as is evident from Rydenhag.  Accordingly, the Parent and Rydenhag are further considered to teach, to one of ordinary skill in the art, a method like that of claim 32 of the instant application.
Like in claim 34 of the instant application, claim 12 of the Parent is directed to a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform a method comprising:
accessing, by a computing device, a set of email messages associated with an email mailbox (i.e. claim 12 of the Parent recites, “accessing, by the computer processor, a plurality of email messages in an email mailbox”);
analyzing, via the computing device, said set of email messages, and based on said analysis, identifying email content of each email message (i.e. claim 12 of the Parent recites, “configuring, by the computer processor, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message,” which is considered to necessitate analyzing the email messages to identify email content of each email message so that each email message card can comprise the portion of email contents of a respective email message like required.);
generating, by the computing device, a message card for each email message in said set of email messages, each message card comprising a portion of identified email content of a respective email message in said set of email messages, each message card further comprising an action toolbar that is configured to be persistently displayed within the message card when the message card is displayed and enables interaction with a remaining portion of the identified email content of the respective email message without having to open the email message or message card (i.e., as noted above, claim 12 of the Parent recites, “configuring, by the computer processor, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message.”  Claim 12 of the parent further recites, “…causing each configured message card to be modified to persistently display an action toolbar within each configured message card, each action toolbar displayed within a respective configured message card comprising functionality that enables interaction with content of an associated email message without opening the respective email message and without opening the respective configured message card, said enabled interaction occurring through interaction with the displayed action toolbar.”);
configuring, via the computing device, a graphical display format of said message cards, said format providing an initial display of how each message card is displayed respective to other message cards (i.e. claim 12 of the Parent recites, “configuring, by the computer processor, the email messages in the email mailbox into a graphical display format, the display format comprising email message cards,” which would necessitate an initial display of how each message card is displayed respective to other message cards.);  and
communicating, by the computing device, the graphical display format to a display device, said communication causing an initial display of each message card comprising the associated action toolbar and said portion of identified email content until said interaction occurs via said action toolbar (i.e. claim 12 of the Parent recites, “communicating, by the computer processor, the graphical display format to a display device, said communication causing each configured message card to be modified to persistently display an action toolbar….”).
Accordingly, claim 12 of the Parent teaches a non-transitory computer-readable storage medium similar to that of claim 34 of the instant application, but does not explicitly recite that the action toolbar comprises indicators of a plurality of actions like required by claim 34.
	Rydenhag generally describes a computing device that can then generate a display of message data items in a two-dimensional scheme, wherein each message data item is displayed to comprise at least a portion of the message body (see e.g. paragraphs 0011, 0014, 0015, and 0110-0112).  Rydenhag particularly demonstrates that each message data item is displayed via a message card in the two-dimensional scheme, wherein the message card comprises details related to the message such as the sender, date/time, and subject, in addition to at least a portion of the message body and any attachments (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches that each message card can display, in response to user selection of the message card, an action toolbar that enables interaction, e.g. saving, with a remaining portion of the email content of the respective email message without having to open the email message or message card (see e.g. paragraphs 0019-0020, 0025, 0114 and 0119, and FIG. 6).  Regarding the claimed invention, Rydenhag particularly teaches that the action toolbar comprises indicators (e.g. icons) of a plurality of actions (see e.g. paragraphs 0020 and 0119, and FIG. 6).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent such that the action toolbar comprises indicators of a plurality of actions like taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to apply multiple commands with respect to a message, as is taught by Rydenhag.  Accordingly, the Parent and Rydenhag are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 34 of the instant application.
Regarding claim 35 of the instant application, the Parent does not explicitly recite analyzing the set of messages, and based on said analysis, identifying metadata related to the messages, and causing the metadata to be displayed within each corresponding message’s message card, as is required by claim 35.
Rydenhag nevertheless further teaches analyzing a set of messages, and based on the analysis, identifying metadata (e.g. a sender, date/time, and/or subject) related to the messages, and causing the metadata to be displayed within a message card corresponding to each message (see e.g. paragraphs 0011-0014, 0109, 0112-0113, and FIG. 5).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to further modify the non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to analyze the set of messages, and based on said analysis, identify metadata related to the messages, and cause the metadata to be displayed within each corresponding message’s message card, as is taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide relevant information within each message card, as is evident from Rydenhag.  Accordingly, the Parent and Rydenhag are further considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 35 of the instant application.
As per claim 36 of the instant application, the Parent further teaches: accessing, over a network, a whitelist comprising domain information of known message senders; comparing metadata to domain information on said whitelist; and modifying a message card when said metadata matches at least a portion of said domain information (i.e. claim 8 of the Parent recites, “detecting, by the computing device, a domain of an email message of the plurality and associating a domain identifier icon to an email message card associated with the email message, the associating of the domain identifier icon occurring upon determining that the domain is on a whitelist of domains, said association causing the domain identifier icon to be displayed within the email message card”).  Accordingly, the above-described combination of the Parent and Rydenhag further teaches a non-transitory computer-readable storage medium like that of claim 36 of the instant application.
As per claim 37 of the instant application, it would have been obvious, as is described above, to further modify the non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to analyze the set of messages, and based on said analysis, identify metadata related to the messages, and cause the metadata to be displayed within each corresponding message’s message card, as is taught by Rydenhag.  Rydenhag particularly discloses that the metadata comprises information selected from the group consisting of: domain identifier, date, sender identifier, and importance identifier (see e.g. paragraphs 0013 and 0109: Rydenhag discloses that each message data item can comprise a subject, sender/recipient, attachment, message body, header and/or importance.).  Accordingly, the above-described combination of the Parent and Rydenhag further teaches a non-transitory computer-readable storage medium like that of claim 37 of the instant application.
Regarding claim 41 of the instant application, the Parent does not explicitly recite determining, based on said analysis, that a message comprises an attachment, and generating an image that is to be displayed within a message card for the message, as is required by claim 41.
As noted, Rydenhag generally describes a method and device for obtaining message data items and displaying them in a two-dimensional scheme (see e.g. paragraphs 0011 and 0026).  Rydenhag particularly teaches configuring a graphical display format of message cards for the message data items, the format providing an initial display of how each message card is displayed respective to other message cards (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches determining, based upon an analysis of each message, that a message comprises an attachment, and generating an image that is to be displayed within a message card for said message (see e.g. paragraphs 0013, 0112-0113 and 0125, and FIG. 5: Rydenhag discloses that any attachments included with a message data item are each represented via a thumbnail image.  In response to determining that a message data item comprises an attachment, the computing device thus necessarily generates an image, i.e. the thumbnail image, which is to be displayed within a message card for the message data item.). 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to further modify the non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to determine, based on said analysis, that a message comprises an attachment, and generate an image that is to be displayed within a message card for the message, as is taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a depiction of the attachment that is readily viewable by the user, as is evident from Rydenhag.  Accordingly, the Parent and Rydenhag are further considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 41 of the instant application.
Like in claim 43 of the instant application, claim 1 of the Parent is directed to computing device comprising a processor and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for accessing, by the computing device, a set of email messages associated with an email mailbox (i.e. claim 1 of the Parent recites, “email mailbox logic for accessing a plurality of email messages in an email mailbox”);
logic executed by the processor for analyzing, via the computing device, said set of email messages, and based on said analysis, identifying email content of each email message (i.e. claim 1 of the Parent recites, “email mailbox configuring logic executed by the processor for configuring the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message,” which is considered to necessitate analyzing the email messages to identify email content of each email message so that each email message card can comprise the portion of email contents of a respective email message like required.);
logic executed by the processor for generating, by the computing device, a message card for each email message in said set of email messages, each message card comprising a portion of identified email content of a respective email message in said set of email messages, each message card further comprising an action toolbar that is configured to be persistently displayed within the message card when the message card is displayed and enables interaction with a remaining portion of the identified email content of the respective email message without having to open the email message or message card (i.e., as noted above, claim 1 of the Parent recites, “email mailbox configuring logic executed by the processor for configuring the email messages in the email mailbox into a graphical display format, the display format comprising email message cards, each email message card representing a respective email message in the mailbox and comprising a portion of email contents of the email message.”  Claim 1 of the parent further recites, “…causing each configured message card to be modified to persistently display an action toolbar within each configured message card, each action toolbar displayed within a respective configured message card comprising functionality that enables interaction with content of an associated email message without opening the respective email message and without opening the respective configured message card, said enabled interaction occurring through interaction with the displayed action toolbar.”);
logic executed by the processor for configuring, via the computing device, a graphical display format of said message cards, said format providing an initial display of how each message card is displayed respective to other message cards (i.e. claim 1 of the Parent recites, “email mailbox configuring logic executed by the processor for configuring the email messages in the email mailbox into a graphical display format, the display format comprising email message cards…,” which would necessitate an initial display of how each message card is displayed respective to other message cards.);  and
logic executed by the processor for communicating, by the computing device, the graphical display format to a display device, said communication causing an initial display of each message card comprising the associated action toolbar and said portion of identified email content until said interaction occurs via said action toolbar (i.e. claim 1 of the Parent recites, “communication logic executed by the processor for communicating the graphical display format to a display device, said communication causing each configured message card to be modified to persistently display an action toolbar….”).
Accordingly, claim 1 of the Parent teaches a computing device similar to that of claim 43 of the instant application, but does not explicitly recite that the action toolbar comprises indicators of a plurality of actions like required by claim 43.
	Rydenhag generally describes a computing device that can then generate a display of message data items in a two-dimensional scheme, wherein each message data item is displayed to comprise at least a portion of the message body (see e.g. paragraphs 0011, 0014, 0015, and 0110-0112).  Rydenhag particularly demonstrates that each message data item is displayed via a message card in the two-dimensional scheme, wherein the message card comprises details related to the message such as the sender, date/time, and subject, in addition to at least a portion of the message body and any attachments (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches that each message card can display, in response to user selection of the message card, an action toolbar that enables interaction, e.g. saving, with a remaining portion of the email content of the respective email message without having to open the email message or message card (see e.g. paragraphs 0019-0020, 0025, 0114 and 0119, and FIG. 6).  Regarding the claimed invention, Rydenhag particularly teaches that the action toolbar comprises indicators (e.g. icons) of a plurality of actions (see e.g. paragraphs 0020 and 0119, and FIG. 6).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Rydenhag before him at the time the invention was made, to modify the computing device taught by the Parent such that the action toolbar comprises indicators of a plurality of actions like taught by Rydenhag.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to apply multiple commands with respect to a message, as is taught by Rydenhag.  Accordingly, the Parent and Rydenhag are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 43 of the instant application.

Claims 28-30, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the above-described combination of the Parent and Rydenhag, and further in view of U.S. Patent Application Publication No. 2013/0024779 to Bechtel et al. (“Bechtel”).
Regarding claims 28 and 38 of the instant application, the Parent and Rydenhag teach a method like that of claim 24 and a non-transitory computer-readable storage medium like that of claim 34, as is described above, which entail analyzing a set of messages and generating a message card for each message.  The Parent and Rydenhag, however, do not explicitly teach detecting settings indicating instructions for generating a message card for the message, the settings dictating types of information that are permitted to be included in the message card for the message, as is required by claims 28 and 38.
Bechtel generally describes a notification system for providing a notification of received email messages (see e.g. paragraphs 0012-0013).  Like the message cards taught by Rydenhag, Bechtel discloses that each notification (i.e. message indicator) represents an email message and can comprise a portion of the email message (see e.g. paragraph 0027).  Bechtel further teaches detecting settings indicating instructions for generating the notification for each message, the settings dictating types of information that are to be permitted to be included in the notification for the message (see e.g. paragraphs 0026-0027 and 0037-0038).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Rydenhag and Bechtel before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to detect settings indicating instructions for generating the message card for the message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to modify the display of each message card to better suit his or her preferences, as is evident from Bechtel.  Accordingly, the Parent, Rydenhag and Bechtel are considered to teach, to one of ordinary skill in the art, a method like that of claim 28 and a non-transitory computer-readable storage medium like that of claim 38 of the instant application.
As per claim 29 of the instant application, it would have been obvious, as is described above, to modify the method taught by the Parent and Rydenhag so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly teaches that the settings comprise instructions set by a recipient of a notification prior to its transmission to the user (see e.g. paragraphs 0037-0038).  Accordingly, the above-described combination of the Parent, Rydenhag and Bechtel is further considered to teach a method like that of claim 29.
As per claim 30, it would have been obvious, as is described above, to modify the method taught by the Parent and Rydenhag so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly discloses that the settings control at least one of a format of the notification and a content of the notification (see e.g. paragraphs 0027 and 0037-0038).  Accordingly, the above-described combination of the Parent, Rydenhag and Bechtel is further considered to teach a method like that of claim 30 of the instant application.
As per claim 39 of the instant application, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to detect settings indicating instructions for generating the message card for each message, the settings dictating types of information that are permitted to be included in the message card for the message, as is analogously done with the notifications taught by Bechtel.  Bechtel particularly teaches that the settings comprise instructions set by a recipient of a notification prior to its transmission to the user (see e.g. paragraphs 0037-0038).  Bechtel further discloses that the settings control at least one of a format of the notification and a content of the notification (see e.g. paragraphs 0027 and 0037-0038).  Accordingly, the above-described combination of the Parent, Rydenhag and Bechtel is further considered to teach a non-transitory computer-readable storage medium like that of claim 39 of the instant application.

Claims 31 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the above-described combination of the Parent and Rydenhag, and further in view of U.S. Patent Application Publication No. 2010/0124939 to Osborne et al. (“Osborne”).
As described above, the Parent and Rydenhag teach a method like that of claim 24 and a non-transitory computer-readable storage medium like that of claim 34, which entail analyzing a set of messages and generating a message card for each message.  The Parent and Rydenhag, however, do not explicitly teach that a format of the message cards is based on display characteristics of the display device, as is required by claims 31 and 40 of the instant application.
Osborne nevertheless generally teaches formatting messages based on display characteristics of a display device upon which the messages are displayed (see e.g. paragraphs 0015 and 0026).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Rydenhag and Osborne before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by the Parent and Rydenhag such that the format of the messages (i.e. message cards) are based on display characteristics of the display device, as is taught by Osborne.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the messages to be presented across a variety of display devices, as is evident from Osborne.  Accordingly, the Parent, Rydenhag and Osborne are considered to teach, to one of ordinary skill in the art, a method like that of claim 31 and a non-transitory computer-readable storage medium like that of claim 40.
	
Claims 33 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the above-described combination of the Parent and Rydenhag, and further in view of U.S. Patent Application Publication No. 2007/0011258 to Khoo (“Khoo”).
As described above, the Parent and Rydenhag teach a method like that of claim 32 and a non-transitory computer-readable storage medium like that of claim 41, which entail analyzing a set of messages and generating a message card for each message.  Rydenhag further discloses that each message can comprise one or more attachments (see e.g. paragraphs 0013-0014, 0112-0113 and 0125, and FIG. 5.).  The Parent and Rydenhag, however, do not explicitly disclose that, when a message comprises a plurality of attachments, navigation icons are generated and displayed within the message enabling navigation between the different attachments, as is required by claims 33 and 42 of the instant application.
Similar to each of the message cards described by Rydenhag, Khoo describes a dynamic preview window for viewing a summary of an email message without having to open the email message (see e.g. paragraphs 0002 and 0007).  Khoo particularly discloses that when an email message comprises a plurality of attachments, the preview window can display navigation icons (links) to enable navigation between the different attachments (see e.g. paragraphs 0051-0052 and FIG. 7b).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Rydenhag and Khoo before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by the Parent and Rydenhag so as to generate and display navigation icons within the message when the message comprises a plurality of attachments, the navigation icons enabling navigation between the different attachments, as is taught by Khoo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the attachments to be individually displayed and thus conserve display space, as is evident from Khoo.  Accordingly, the Parent, Rydenhag and Khoo are considered to teach, to one of ordinary skill in the art, a method like that of claim 33 and a non-transitory computer-readable storage medium like that of claim 42.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 24, 34 and 43.  Regarding the 35 U.S.C. § 103 rejections, the Applicants argue that Rydenhag fails to teach i) an initial display of each message card comprising an associated action toolbar and a portion of identified email content; ii) persistently displaying the associated action toolbar for each displayed message card within the message card, and iii) persistently displaying the associated action toolbar for all message cards regardless of whether they are selected.  The Applicants argue that Kim fails to cure these deficiencies.  The Applicants note that Kim discloses a typical list view of mail messages, where each item in the list view consists of header information (i.e. sender and subject information) and a Reply button.  The Applicants note that Kim’s list view however does not display message content.
In response, the Examiner respectfully submits that the combination of Rydenhag and Kim nevertheless teaches i) an initial display of each message card comprising an associated action toolbar and a portion of identified email content; ii) persistently displaying the associated action toolbar for each displayed message card within the message card, and iii) persistently displaying the associated action toolbar for all message cards regardless of whether they are selected.  In particular, like noted above, the Examiner respectfully submits that Rydenhag teaches i) an initial display of message cards comprising a portion of identified email content for each message card, ii) displaying (in response to user input) an associated action toolbar for each displayed message card within the message card, and iii) displaying the action toolbar for all message cards (when they are selected).  Like further noted above, Kim teaches initially displaying an action toolbar in association with each of a plurality of messages, wherein the action toolbar is persistently displayed for each displayed message and is persistently displayed for all the messages regardless of whether they are selected.  The Examiner thus respectfully maintains that the combination of Rydenhag and Kim teaches the claimed features at issue.
More specifically, as more fully described above, Rydenhag describes a computing device that generates an initial display of message data items in a two-dimensional scheme, wherein each message data item is displayed so as to comprise at least a portion of a message body (see e.g. paragraphs 0011, 0014, 0015, 0110-0112, and FIG. 5).  Rydenhag particularly demonstrates that each message data item is initially displayed via a message card in the two-dimensional scheme, wherein the message card comprises details related to the message such as the sender, date/time, and subject, in addition to at least a portion of the message body and any attachments (see e.g. paragraphs 0113 and 0114, and FIG. 5).  Rydenhag further teaches that each message card can display, in response to user selection of the message card, an action toolbar that enables interaction, e.g. saving, with a remaining portion of the email content of the respective email message without having to open the email message or message card (see e.g. paragraphs 0019-0020, 0025, 0114 and 0119, and FIG. 6).  The action toolbar comprises indicators, e.g. icons, of a plurality of actions (see e.g. paragraph 0119 and FIG. 6).  Accordingly, as can be seen, Rydenhag teaches i) an initial display of message cards comprising a portion of identified email content for each message card, ii) displaying (in response to user input) an associated action toolbar for each displayed message card within the message card, and iii) displaying the action toolbar for all message cards (when they are selected).  As the action toolbar is displayed in response to a user input selecting the card, it cannot be said that the action toolbar is configured to be displayed within the message card when the message card is initially displayed, wherein the action toolbar is persistently displayed for all message cards regardless of whether they are selected like claimed.
Kim analogously teaches receiving and displaying email messages in a graphical display format, the display format comprising email message items, each email message item representing a respective email message in a mailbox and comprising a portion (e.g. the sender and subject) of the email message (see e.g. column 13, line 48 – column 14, line 7; and FIGS. 7(a) and 7(b)).  Kim further teaches initially displaying an action toolbar (e.g. a return mail button) for each displayed email message item, wherein the action toolbar is persistently displayed for all email message items regardless of whether they are selected (see e.g. column 14, lines 8-15; and FIGS. 6(b), 7(b) and 7(c)).
As noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag and Kim before him at the time the invention was made, to modify the method, non-transitory computer-readable storage medium and computing device taught by Rydenhag so that the action toolbar is persistently displayed, as is taught by Kim, within each message card when the message cards are initially displayed.  It would have been advantageous to one of ordinary skill to utilize such a persistent display, because it would readily notify the user of relevant options regarding an email messages, as is evident from Kim.  Accordingly, the Examiner respectfully maintains that Rydenhag and Kim teach i) an initial display of each message card comprising an associated action toolbar and a portion of identified email content; ii) persistently displaying the associated action toolbar for each displayed message card within the message card, and iii) persistently displaying the associated action toolbar for all message cards regardless of whether they are selected.
The Applicants object to this combination of Rydenhag and Kim.  The Applicants particularly argue that if Rydenhag were to be modified in the manner proposed to persistently display the toolbar (i.e. objects 524 in FIG. 6) like taught by Kim, it is unclear as to how Rydenhag could still provide its single viewable display enabling the user to visualize an overview of all of the unopened messages.  In response, the Examiner respectfully notes that the toolbar requires little space to display within each message item (i.e. message card) and that Rydenhag demonstrates that the display of the toolbar does not result in an increase in size of the associated message item when displayed (see FIGS. 5 and 6).  Accordingly, it would not result in additional space requirements if a toolbar were to be persistently displayed within each message item.  The Examiner further respectfully notes that even if the toolbar did require additional space to display, the initial single viewable display described by Rydenhag can be scrolled to enable the user to still visualize an overview of all of the unopened messages (see e.g. paragraph 0114).  Accordingly, Rydenhag can expend the space needed for a persistent display of the toolbar.
The Applicants further argue that there is no permissible combination of Rydenhag and Kim.  The Applicants argue that the combination has Rydenhag being modified to use Kim’s list view approach, which approach is expressly criticized in Rydenhag.  In response, the Examiner respectfully submits that the combination does not modify Rydenhag to use Kim’s list view approach (i.e. to replace the message cards taught by Rydenhag with list items like taught by Kim).  Rather, as noted above, the combination simply uses Kim’s teaching of a persistently displayed toolbar.  As noted, it would have been obvious to one of ordinary skill in the art, having the teachings of Rydenhag and Kim before him at the time the invention was made, to modify the method, non-transitory computer-readable storage medium and computing device taught by Rydenhag so that the action toolbar is persistently displayed, as is taught by Kim, within each message card when the message cards are displayed.
The Applicants’ arguments regarding the 35 U.S.C. § 103 rejections have thus been fully considered, but are not persuasive.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
8/30/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173